1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   PETER GURIN, JR.,                           )    Case No. CV 18-05583-DSF (JEM)
                                                 )
12                              Plaintiff,       )
                                                 )    JUDGMENT
13                v.                             )
                                                 )
14   ANDREW M. SAUL, Commissioner of             )
     Social Security Administration,             )
15                                               )
                                Defendant.       )
16                                               )
17
           In accordance with the Order Accepting Findings and Recommendations of United
18
     States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
20
     is AFFIRMED and this action is DISMISSED with prejudice.
21

22
     DATED: December 17, 2019
23                                                                 DALE S. FISCHER
                                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28
